Citation Nr: 0600663	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
with sleep deprivation.

2.  Entitlement to an earlier effective date for assignment 
of a 40 percent rating for lumbosacral back disability. 

3.  Entitlement to an earlier effective date for assignment 
of a total rating based on individual unemployability. 

4.  Entitlement to an earlier effective date for a grant of 
entitlement to nonservice-connected pension. 

5.  Entitlement to an earlier effective date for a grant of 
service connection for fibromyalgia. 

6.  Entitlement to an earlier effective date for assignment 
of a 10 percent rating for bursitis, left shoulder, with 
impingement (non-dominant). 


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in August 2001 as 
an attempt to reopen a claim subject to a prior final 
decision.  It was remanded at that time for additional 
evidentiary development.  The issue on appeal was also before 
the Board in September 2003, again as an attempt to reopen a 
claim of entitlement to service connection for depressive 
disorder with sleep deprivation which was the subject of a 
final prior decision.  In September 2003, the Board 
determined that the veteran had successfully reopened his 
claim which was then remanded back to the RO for review under 
a merits analysis.  

Although additional evidence has been received from the 
veteran, it does not appear that such new evidence is 
pertinent to the depressive disorder with sleep deprivation 
issue, and the Board finds that it may therefore properly 
proceed with appellate review of that issue. 

Correspondence submitted by the veteran appears to raise 
additional claims.  In May 2004, he claimed entitlement to 
service connection for brain disease due to trauma and for 
cerebral arteriosclerosis.  In August 2003 he claimed 
entitlement to an increased rating for his back disability 
(claimed as intervertebral disc syndrome).    In May 2004, he 
claimed entitlement to an increased rating for hearing loss 
and apparently was claiming entitlement to service connection 
for tinnitus.  These matters are referred to the RO for 
clarification and any necessary action.

The earlier effective date issues listed on the first page of 
this decision are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


FINDING OF FACT

The veteran does not currently suffer from a chronic acquired 
psychiatric disability.  


CONCLUSION OF LAW

Depressive disorder with sleep deprivation was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 2001 
and May 2004 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the May 2004 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in May 
2004 regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In March 2003, the veteran reported that he had been 
informed of the provisions of the VCAA and that he did not 
have any additional evidence to submit.  The Board finds that 
no further action is required by VA to assist the veteran 
with the claims.

Criteria and Analysis

In July 1998, the veteran submitted a claim, in pertinent 
part, for depressive disorder (sleep deprivation).  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).

For reasons hereinafter set forth, the Board finds that 
service connection is not warranted for depressive disorder 
with sleep deprivation as the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
currently suffer from any chronic acquired psychiatric 
disability.  A personality disorder has been diagnosed, and 
that it not a disability for VA compensation purposes.  

The service medical records from the veteran's two periods of 
active duty service are devoid of any diagnoses of a 
depressive disorder or sleep deprivation.  During the 
veteran's active duty service, he underwent numerous clinical 
evaluations of his psychiatric make up which were all found 
to be clinically normal.  Service examinations conducted in 
July 1965, July 1969, November 1973, September 1976, March 
1978, July 1983 and May 1987 were normal.  Additionally, 
clinical evaluation of the veteran's psychiatric status was 
normal at the time of his August 1991 service separation 
examination.  No pertinent abnormalities were noted.  
Additionally, the veteran completed Reports of Medical 
History in July 1965, July 1969, November 1973, September 
1976 and March 1978 wherein he denied having or ever having 
had trouble sleeping or nervous trouble or excessive worry.  

The only evidence in the service medical records indicating 
that the veteran had a depressive disorder with sleep 
deprivation was a Report of Medical History he completed in 
August 1991 and a September 1991 service medical record.  On 
the August 1991 Report of Medical History, the veteran 
reported that he had or had had frequent trouble sleeping and 
depression or excessive worry.  An annotation to the report 
indicated that the veteran would wake up infrequently.  
Significantly, with regard to the depression, it was noted 
that there were no major problems and the veteran denied mood 
swings.  

The only other affirmative evidence of the presence of the 
depressive disorder with sleep deprivation was a September 
1991 service medical record which indicated that the veteran 
had difficulty staying asleep for past 7 months.  He reported 
he would wake up in the middle of the night and have trouble 
falling asleep again.  The assessment was difficulty staying 
asleep.  

The post-service evidence of record is mostly devoid of any 
evidence of a chronic depressive disorder with sleep 
deprivation.  A VA examination was conducted in March 1992.  
At that time, the veteran denied knowing the reason why he 
was being sent to see a psychiatrist.  He acknowledged some 
complaints regarding difficulty sleeping, mostly with early 
morning awakening.  He also reported that he felt different 
over the last three years.  He reported difficulty with 
memory and concentration.  He could not identify any 
particular stressor to account for the changes.  The veteran 
thought he might have seen a mental health provider in 1982 
when he was under stress because of a divorce.  The 
diagnostic impression from the examination was obsessive 
compulsive disorder needs to be considered and cyclothymic 
disorder versus bipolar mood disorder are for consideration 
as well.  

A July 1992 VA clinical record indicates that the veteran was 
seen at Social Work Service and a case was opened for 
marital/individual/family therapy.  There was no indication 
what the veteran was seeking treatment for.  

A June 1998 letter from a private D.O. includes the notation 
under past medical history that the veteran was receiving 
treatment for depressive disorder at William Beaumont.  This 
information appears to have been provided by the veteran and 
not based on a review of records by the D.O. as the medical 
records from William Beaumont Army Medical Center for the 
period from November 1996 to October 2000 do not evidence 
this treatment.  The June 1998 record also indicates that the 
veteran reported he had problems sleeping and was awakening 
at night because of pain.  

A VA clinical record dated in March 2002 indicates that the 
veteran reported he was informed he had dementia in February 
1988.  A separate clinical record dated in the same month 
included an impression of transient alteration of awareness.  

On VA examination in March 2002, the veteran denied that he 
thought he had a mental disorder.  He was not receiving any 
psychiatric treatment.  He alleged that he consulted a 
counselor a few times in the 1980's.  He reported that he was 
referred by command on one occasion after he was found to 
have a fraudulent meal card.  He reported the second referral 
was when he got physical with a noncommissioned officer in 
charge.  The examiner could elicit few details concerning the 
incident.  The veteran reported he did not feel he was 
depressed but was told by others that he seemed depressed.  
He reported that the sleep disturbance he had in the past was 
generally improved on amitriptyline at night.  The assessment 
was that the veteran's presentation suggested obsessive 
compulsive disorder and paranoid trends but this was not 
typical for any specific psychiatric disorder.  The examiner 
deferred a final diagnosis until after he could review the 
results of psychological testing.  The report of 
psychological testing which was conducted in March 2002 
indicated that the results of the MMPI-2 were invalid due to 
excessive over-reporting.  The interpreter noted that over-
reporting of symptoms could be for many reasons including a 
cry for help, over-reporting to obtain the sick role as in 
the case of factitious disorder or the over-reporting could 
be the result of attempting to obtain some secondary gain 
such as financial compensation as in the case of malingering.  
The results of the MCMI-2 testing were marginally valid 
suggesting character disorder traits, anxiety and some 
confusion in thinking and some history of alcohol misuse.  
Regarding specific personality traits it was noted that the 
veteran's profile reflected characteristics of comfort with 
social isolation and avoidance of social contact due to fear 
of disapproval as in schizoid and avoidant disorders, unusual 
beliefs as in schizotypal personality traits and compulsive 
preoccupation with orderliness and control as in obsessive 
compulsive personality characteristics.  After the examiner 
who conducted the March 2002 VA examination had a chance to 
review the psychological testing he noted that the results of 
MCMI-2 testing were valid by formal criteria, but the 
examiner opined that this testing may be less sensitive than 
MMPI-2 to over-reporting and, in view of the invalid MMPI-2, 
the MCMI-2 test results should also be reviewed with caution.  
The assessment by the examiner after he had a chance to 
review the psychological testing was that no psychiatric 
disorder could be identified.  The results were consistent 
with a developmental personality disorder.  

A December 2002 VA clinical record includes the notation that 
the veteran is struggling with long standing personality 
characteristics that make his life somewhat difficult to 
manage.  It was also noted that the veteran seemed to have a 
preoccupation with being ill or dysfunctional when the 
objective evidence of illness was absent.  The Axis I 
assessment was no disorder found and rule out factitious 
disorder.  The Axis II diagnosis was personality disorder not 
otherwise specified.  

The Board finds there is no competent evidence of record 
demonstrating that the veteran currently has depressive 
disorder with sleep deprivation.  The only evidence of record 
which indicates that the veteran currently has a mental 
disorder other than a personality disorder, is the veteran's 
own allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of any depressive disorder with sleep 
deprivation is without probative value.  

The veteran has argued that service connection is warranted 
as the depressive disorder was diagnosed within one year 
following the veteran's military service.  This allegation is 
without probative value.  As noted above, a VA examination 
was conducted in March 1992, which was within one year of the 
veteran's discharge.  Significantly, this examination did not 
result in a diagnosis of any mental disorders.  The examiner 
was only able to determine that obsessive compulsive 
disorder, cyclothymic disorder and bipolar mood disorder were 
for consideration as diagnoses.  The Board finds this 
annotation is not a diagnosis of a mental disorder.  The 
Board further finds there is no competent evidence of record 
of the presence of a psychosis within one year of discharge 
which would allow for the grant of service connection on a 
presumptive basis.  

The Board finds the preponderance of the competent evidence 
of record indicates that the veteran does not have a current 
mental disorder to include depressive disorder with sleep 
deprivation.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
behavior has been attributed to a personality disorder for 
which service connection cannot be granted.  38 C.F.R. § 
3.303(c)


ORDER

Entitlement to service connection for depressive disorder 
with sleep deprivation is not warranted.  To this extent, the 
appeal is denied.  




REMAND

By rating decision in May 2003, the RO assigned a 40 percent 
rating for lumbosacral strain with degenerative disc disease, 
L5-S1, effective from January 15, 1997.  The RO also granted 
entitlement to a total rating based on individual 
unemployability, effective from September 23, 2002.  The RO 
also granted entitlement to nonservice-connected pension, 
effective from November 13, 2001.  In a written communication 
received in January 2004, the veteran expressed disagreement 
with the effective dates assigned for these benefits. 

By rating decision in November 2004, the Board's grant of 
service for fibromyalgia was effectuated, and the RO assigned 
an evaluation of 40 percent, effective from July 6, 1998.  In 
a VA Form 21-4138 received in June 2005, the veteran 
expressed disagreement with the effective date.  

By rating decision in August 2005, the RO assigned a 10 
percent rating for service-connected bursitis, left shoulder, 
with impingement, effective from April 26, 2005.  In a VA 
Form 21-4138 received in November 2005, the veteran expressed 
disagreement with the effective date. 

In view of the above, appropriate action must now be 
undertaken pursuant to 38 C.F.R. § 19.26, including issuance 
of a statement of the case addressing the above issues so 
that the veteran may have the opportunity to perfect appeals 
as to these issues if he so desires.  The United States Court 
of Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action is to remand such matters to the 
RO.  Manlincon v. West, 12, Vet.App. 238 (1999).



Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeals initiated as to the effective 
dates assigned for the issues discussed 
in this remand section of the decision.  
The veteran should be clearly advised of 
the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


